Case 1:18-cv-00046-JAO-KJM Document 78-1 Filed 05/13/19 Page 1 of 2      PageID #:
                                   1590



                IN THE UNITED STATES DISTRICT CIRCUIT

                       FOR THE DISTRICT OF HAWAII

       DAVID E. HENRY, M.D.,     )            CASE NO. CV 18 00046 JAO-KJM
                                 )
                Plaintiff,       )            REPRESENTATION STATEMENT
                                 )
    vs.                          )
                                 )
 ADVENTIST HEALTH CASTLE         )
 MEDICAL CENTER,                 )
                                 )
                Defendant.       )
 ________________________________)

                       REPRESENTATION STATEMENT

       Pursuant to Rule 12(b) of the Federal Rules of Appellate Procedure and the

 Ninth Circuit Rule 3-2, Plaintiff-Appellant submits the following Representation

 Statement:


         Plaintiff DAVID E. HENRY, M.D., represented by

         DENNIS W. KING, ESQ.
         JOHN WINNICKI, ESQ.
         1003 Bishop Street, Suite 1550
         Honolulu, HI 96813
         Telephone No. 533-1751




                                          3
Case 1:18-cv-00046-JAO-KJM Document 78-1 Filed 05/13/19 Page 2 of 2   PageID #:
                                   1591


       Defendant ADVENTIST HEALTH CASTEL MEDICAL CENTER,
 represented by
       BRIAN W. TILKER, ESQ.
       J. GEORGE HETHERINGTON, ESQ.
       Torkildson Katz Moore Hetherington Harris & Knorek
       700 Bishop Street, Suite 1500
       Honolulu, HI 96813
       Telephone No. 523-6000

       DATED: This 12th day of May, 2019.

                                     /s/ John Winnicki
                                    DENNIS W. KING
                                    JOHN WINNICKI
                                    Attorneys for Plaintiff
                                    DAVID E. HENRY, M.D.




                                      4
